FILED
                            NOT FOR PUBLICATION                               NOV 21 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT L. THEEDE,                                No. 11-17427

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01084-MCE-
                                                 DAD
  v.

UNITED STATES OF AMERICA; et al.,                MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                Morrison C. England, Chief District Judge, Presiding

                            Submitted October 26, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Robert Theede appeals pro se from the district court’s judgment dismissing

his action for failure to state a claim and denying his motion for a preliminary

injunction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal of a complaint pursuant to 28 U.S.C. § 1915(e)(2),

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012), and we review the denial

of a preliminary injunction for abuse of discretion, Sierra Forest Legacy v. Rey,

577 F.3d 1015, 1021 (9th Cir. 2009). We affirm.

      The district court properly dismissed Theede’s claims against the Social

Security Administration and the Department of Health and Human Services

because it is clear from the face of the complaint that Theede failed to exhaust

administrative requirements and obtain a final agency decision. 42 U.S.C. §

405(g); Heckler v. Ringer, 466 U.S. 602, 617 (1984); Bass v. Soc. Sec. Admin., 872

F.2d 832, 833 (9th Cir. 1989) (claimant’s failure to exhaust the procedures set forth

in the Social Security Act deprives the district court of jurisdiction); Kaiser v. Blue

Cross of Calif., 347 F.3d 1107, 1111 & 1115-16 (9th Cir. 2003) (claims arising

under Medicare must satisfy the presentment and exhaustion requirements under

42 U.S.C. § 405(g)).

      The district court properly dismissed Theede’s claims against the

Department of Labor regarding termination of benefits under the Federal

Employees Compensation Act (“FECA”) because federal courts do not have

subject matter jurisdiction to review claims challenging the merits of a benefits

determination under FECA. 5 U.S.C. § 8128; Markham v. United States, 434 F.3d


                                          2
1185, 1187 (9th Cir. 2006). Additionally, Theede fails to allege that he would

meet the exception for constitutional challenges or claims of violation of a clear

statutory mandate or prohibition. Id.

      The district court did not abuse its discretion in denying Theede’s request for

injunctive relief because he failed to demonstrate a likelihood of success on the

merits. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20-21 (2008).

      The district court did not abuse its discretion in denying Theede’s motions

for appointment of counsel because Theede did not demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and requiring “exceptional circumstances” for the

appointment of counsel). We likewise deny Theede’s motion in this court for

appointment of counsel. Id.

      Theede’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3